
	
		II
		110th CONGRESS
		1st Session
		S. 117
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Obama (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend titles 10 and 38, United States Code, to improve
		  benefits and services for members of the Armed Forces, veterans of the Global
		  War on Terrorism, and other veterans, to require reports on the effects of the
		  Global War on Terrorism, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Lane Evans Veterans Health and
			 Benefits Improvement Act of 2007.
		IBenefits and
			 Services for Members of the Armed Forces and Veterans
			101.Medical care and
			 services for veterans of future conflicts for mental health conditions for
			 which evidence is insufficient to establish a service-connection
				(a)EligibilityParagraph (1) of section 1710(e) of title
			 38, United States Code, is amended by adding at the end the following new
			 subparagraph:
					
						(F)Subject to paragraphs (2) and (3), a
				veteran who served on active duty as described in subparagraph (D) during a
				period of war, or after the date, specified in that subparagraph is also
				eligible for—
							(i)a mental health evaluation to be
				provided by the Secretary not later than 30 days after the date of the request
				of the veteran for such evaluation; and
							(ii)hospital care, medical services,
				nursing home care, and family and marital counseling for any mental health
				condition identified pursuant to such evaluation, notwithstanding that there is
				insufficient medical evidence to conclude that such condition is attributable
				to such
				service.
							.
				(b)Limitations
					(1)CausationParagraph
			 (2)(B) of such section is amended by striking or (E) and
			 inserting (E), or (F).
					(2)Duration after
			 serviceParagraph (3) of such section is amended—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(E)in the case of a veteran described in
				paragraph (1)(F)—
									(i)with respect to the evaluation
				described in clause (i) of that paragraph, after a period of 5 years beginning
				on the date of the veteran's discharge or release from active military, naval,
				or air service; and
									(ii)with respect to the care,
				services, and counseling described in clause (ii) of that paragraph, after a
				period of 2 years beginning on the date of the commencement of the provision of
				such care, services, and counseling to the
				veteran.
									.
						102.Postdeployment
			 medical and mental health screenings for members of the Armed
			 ForcesSection 1074f(b) of
			 title 10, United States Code, is amended—
				(1)by inserting
			 (1) before The system;
				(2)by striking the
			 second sentence; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)The postdeployment examination shall
				be conducted not later than 30 days after the date of the return of a member to
				the United States from a deployment as described in subsection (a). The
				examination shall include a comprehensive medical and mental health assessment
				conducted on an individualized basis by personnel qualified to conduct such
				examinations.
						.
				103.Provision of
			 electronic copy of military records on discharge or release of members from the
			 Armed Forces
				(a)In
			 generalEach member of the Armed Forces shall be provided, upon
			 discharge or release from the Armed Forces, a copy in an electronic format of
			 the military records (including all medical, military service, and other
			 military records) of such member. The copy of such records shall be provided
			 through a portable, readily accessible, digital, read-only medium.
				(b)Protection of
			 privacyA copy of records shall be provided under subsection (a)
			 in a manner, including the utilization of personal security codes for access,
			 that ensures that access to such records is limited to the member of the Armed
			 Forces concerned and such other individuals as may be authorized by such
			 member.
				(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the actions being taken to
			 comply with the requirements of this section. The report shall include a
			 detailed discussion of the mechanisms to be utilized in order to assure the
			 protection of privacy of military records of members of the Armed Forces as
			 required by subsection (b).
				104.Enhanced
			 outreach to members of the National Guard and Reserve on available benefits and
			 services
				(a)In
			 generalThe Secretary of Defense shall take appropriate actions
			 to ensure that members of the National Guard and Reserve are provided
			 comprehensive outreach on the following:
					(1)The benefits and
			 services available from and through the Federal Government to members of the
			 National Guard and Reserve upon their deactivation from active duty service in
			 the Armed Forces, including benefits under the Benefits Delivery at Discharge
			 program and medical and mental health services.
					(2)The benefits and
			 services available from and through the Federal Government to members of the
			 National Guard and Reserve upon their discharge or release from the Armed
			 Forces, including benefits under the Benefits Delivery at Discharge program and
			 medical and mental health services.
					(b)Nature of
			 outreachThe outreach provided under subsection (a) shall be of
			 the same nature, duration, and quality as outreach provided to members of the
			 regular components of the Armed Forces at discharge or release from the Armed
			 Forces, except that such outreach shall be tailored to the specific employment
			 and other transition needs of members of the National Guard and Reserve who are
			 being deactivated from active duty or discharged or released from the Armed
			 Forces.
				(c)ConsultationThe
			 Secretary of Defense shall provide outreach under subsection (a) in
			 consultation with the following:
					(1)The Secretary of
			 Veterans Affairs, with respect to benefits and services available under the
			 laws administered by the Secretary of Veterans Affairs.
					(2)The Secretary of
			 Labor, with respect to benefits and services available under the laws
			 administered by the Secretary of Labor (including employment and reemployment
			 benefits under chapter 43 of title 38, United States Code (commonly referred to
			 as USERRA)).
					(3)The Administrator
			 of the Small Business Administration, with respect to benefits and services
			 available under the laws administered by the Administrator.
					(4)The Director of
			 the Office of Personnel Management, with respect to eligibility for preferences
			 in employment by the Federal Government.
					(5)The head of any
			 other department or agency of the Federal Government that provides benefits and
			 services to former members of the Armed Forces, with respect to such benefits
			 and services.
					(d)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the actions being taken to
			 comply with the requirements of this section.
				IIReports on
			 Effects of Global War on Terrorism
			201.Definitional
			 matters
				(a)General
			 definition of Global War on TerrorismSection 101 of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
					
						(34)The term Global War on
				Terrorism means the period beginning on September 11, 2001, and ending
				on the date thereafter prescribed by Presidential proclamation or by
				law.
						.
				(b)Specification
			 of locations of Global War on TerrorismFor purposes of this
			 title, the geographic location of the Global War on Terrorism shall be the
			 locations (including the airspace above) as follows: Afghanistan, Algeria, the
			 Arabian Sea, Armenia, Bab el Mandeb, Bahrain, Bulgaria, Cyprus, Diego Garcia
			 (United Kingdom Indian Ocean Territory), Djibouti, Egypt, Eritrea, Ethiopia,
			 the Republic of Georgia, Greece, Guantanamo Bay, Cuba, the Gulf of Aden, the
			 Gulf of Aqaba, the Gulf of Oman, the Gulf of Suez, Indonesia, the Ionian Sea,
			 Iran, Iraq, Israel, Japan, Jordan, Kazakhstan, Kenya, Kyrgyzstan, Kuwait,
			 Lebanon, the Mediterranean Sea, Oman, Pakistan, the Pentagon Reservation,
			 Virginia (but only on September 11, 2001), the Persian Gulf, the Philippines,
			 Qatar, the Red Sea, Romania, Saudi Arabia, Somalia, the Spratley Islands, the
			 Strait of Hormuz, the Suez Canal, Syria, Tajikistan, Turkey, Turkmenistan, the
			 United Arab Emirates, Uzbekistan, Yemen, and any other location specified for
			 purposes of this Act by the Secretary of Veterans Affairs in consultation with
			 the Secretary of Defense.
				202.Global War on
			 Terrorism Veterans Information System
				(a)System
			 requiredThe Secretary of Veterans Affairs shall establish and
			 maintain an information system designed to provide a comprehensive record of
			 the following:
					(1)The veterans of
			 the Global War on Terrorism who seek benefits and services under the laws
			 administered by the Secretary.
					(2)The benefits and
			 services provided by the Secretary to such veterans under the laws administered
			 by the Secretary.
					(b)Designation of
			 systemThe system required by subsection (a) shall be known as
			 the Global War on Terrorism Veterans Information System.
				(c)Requirements
			 for system
					(1)In
			 generalThe system required by subsection (a) shall—
						(A)permit the
			 accumulation, storage, retrieval, and ready analysis of information on the
			 veterans, and on the benefits and services, described by that subsection;
			 and
						(B)facilitate the
			 preparation of the quarterly reports on the effects of participation in the
			 Global War on Terrorism on veterans and the Department of Veterans Affairs as
			 required by section 203.
						(2)ModelThe
			 system may incorporate appropriate elements (or variations on such elements) of
			 the Gulf War Veterans Information System.
					(d)Information
			 from Department of Defense
					(1)Provision of
			 information in global war on terrorism contingency tracking
			 systemThe Secretary of Defense shall provide to the Secretary of
			 Veterans Affairs such information in the Global War on Terrorism Contingency
			 Tracking System (CTS) of the Department of Defense as the Secretary of Defense
			 and the Secretary of Veterans Affairs jointly determine appropriate for
			 purposes of the system required by subsection (a), including the preparation
			 and submittal of reports required by section 203.
					(2)Memorandum of
			 understandingInformation shall be provided under paragraph (1)
			 pursuant to the terms of a memorandum of understanding entered into by the
			 Secretary of Defense and the Secretary of Veterans Affairs for purposes of this
			 section.
					(3)Cost of
			 provision of informationThe cost of the provision of information
			 under paragraph (1) shall be borne by the Department of Defense in accordance
			 with the provisions of section 5106 of title 38, United States Code.
					203.Quarterly
			 reports on effects of participation in the Global War on Terrorism on veterans
			 and the Department of Veterans Affairs
				(a)Quarterly
			 reports requiredNot later
			 than 90 days after the date of the enactment of this Act, and every fiscal year
			 quarter thereafter, the Secretary of Veterans Affairs shall submit to the
			 appropriate committees of Congress a report on the effects of participation in
			 the Global War on Terrorism on veterans and on the Department of Veterans
			 Affairs.
				(b)Scope of
			 reportEach report required by subsection (a) shall provide the
			 information specified in subsection (c), current as of the date of such report,
			 separately for each of the following periods:
					(1)The period of the
			 fiscal year quarter for which such report is submitted.
					(2)The period
			 beginning on October 1, 2001, and ending on the last day of the most recent
			 fiscal year completed on or before the date of such report, with such
			 information set forth—
						(A)in aggregate over
			 such period; and
						(B)separately for
			 each complete fiscal year that falls within such period.
						(c)Covered
			 informationThe information specified in this subsection for a
			 report under subsection (a) is information on the provision to veterans of the
			 Global War on Terrorism of benefits and services under the laws administered by
			 the Secretary of Veterans Affairs as follows:
					(1)Personal
			 informationAggregated personal information on veterans of the
			 Global War on Terrorism, including—
						(A)the number of
			 such veterans by race;
						(B)the number of
			 such veterans by sex;
						(C)the number of
			 such veterans by age;
						(D)the number of
			 such veterans by marital status (whether married, single, separated, or
			 divorced); and
						(E)the number of
			 such veterans by residence (by State, territory, or country).
						(2)Information on
			 military serviceAggregated information on the military service
			 of veterans of the Global War on Terrorism, including information on the
			 following:
						(A)In the case of
			 all veterans of the Global War on Terrorism—
							(i)the
			 number of such veterans by Armed Force, and by component of Armed Force, in
			 which such veterans served in the Global War on Terrorism; and
							(ii)the number of
			 such veterans by duty status in which such veterans served in the Global War on
			 Terrorism, including, in the case of veterans who were members of a reserve
			 component of the Armed Forces, the number of such veterans who were members of
			 the National Guard.
							(B)In the case of
			 veterans of the Global War on Terrorism who served only in Operation Enduring
			 Freedom—
							(i)the
			 number of such veterans by Armed Force, and by component of Armed Force, in
			 which such veterans served in Operation Enduring Freedom; and
							(ii)the number of
			 such veterans by duty status in which such veterans served in Operation
			 Enduring Freedom, including, in the case of veterans who were members of a
			 reserve component of the Armed Forces, the number of such veterans who were
			 members of the National Guard.
							(C)In the case of
			 veterans of the Global War on Terrorism who served only in Operation Iraqi
			 Freedom—
							(i)the
			 number of such veterans by Armed Force, and by component of Armed Force, in
			 which such veterans served in Operation Iraqi Freedom; and
							(ii)the number of
			 such veterans by duty status in which such veterans served in Operation Iraqi
			 Freedom, including, in the case of veterans who were members of a reserve
			 component of the Armed Forces, the number of such veterans who were members of
			 the National Guard.
							(D)In the case of
			 veterans of the Global War on Terrorism who served in both Operation Enduring
			 Freedom and Operation Iraqi Freedom—
							(i)the
			 number of such veterans by Armed Force, and by component of Armed Force, in
			 which such veterans served in each of Operation Enduring Freedom and Operation
			 Iraqi Freedom; and
							(ii)the number of
			 such veterans by duty status in which such veterans served in Operation
			 Enduring Freedom or Operation Iraqi Freedom, including, in the case of veterans
			 who were members of a reserve component of the Armed Forces, the number of such
			 veterans who were members of the National Guard.
							(E)In the case of
			 veterans of the Global War on Terrorism who served in neither Operation
			 Enduring Freedom nor Operation Iraqi Freedom—
							(i)the
			 number of such veterans by Armed Force, and by component of Armed Force, in
			 which such veterans served in the Armed Forces during the Global War on
			 Terrorism; and
							(ii)the number of
			 such veterans by duty status in which such veterans served in the Armed Forces
			 during the Global War on Terrorism, including, in the case of veterans who were
			 members of a reserve component of the Armed Forces, the number of such veterans
			 who were members of the National Guard.
							(F)The number of
			 veterans of the Global War on Terrorism by deployment location in the Global
			 War on Terrorism, including the number of such veterans deployed to each
			 location specified in section 201(b).
						(G)The deployment
			 history of veterans during the Global War on Terrorism, including—
							(i)the
			 number of veterans who were deployed more than once; and
							(ii)for each number
			 of veterans who were deployed twice, three times, four times, or more than four
			 times, the number of such veterans who were deployed each such number of
			 times.
							(H)The number of
			 veterans of the Global War on Terrorism by grade upon completion of military
			 service in the Global War on Terrorism.
						(I)The medical
			 evacuation history of veterans during the Global War on Terrorism,
			 including—
							(i)the
			 number of veterans who were evacuated once or more during the Global War on
			 Terrorism; and
							(ii)for each number
			 of veterans who were evacuated twice, three times, four times, or more than
			 four times, the number of such veterans who were evacuated each such number of
			 times.
							(3)Health,
			 counseling, and related benefitsAggregated information on the
			 health, counseling, and related benefits and services provided by the
			 Department of Veterans Affairs to veterans of the Global War on Terrorism,
			 including information on the following:
						(A)The enrollment of
			 such veterans in the patient enrollment system under section 1705 of title 38,
			 United States Code, by priority of enrollment status.
						(B)The number of
			 inpatient stays of such veterans, and the cost of the provision of care and
			 benefits to such veterans during such stays, set forth by—
							(i)priority of
			 enrollment status under the patient enrollment system; and
							(ii)by
			 condition, including traumatic brain injury, amputation, mental health
			 condition, Post Traumatic Stress Disorder (PTSD), and other conditions.
							(C)The number of
			 outpatient visits of such veterans, and the cost of the provision of care and
			 benefits to such veterans, set forth by—
							(i)priority of
			 enrollment status under the patient enrollment system; and
							(ii)by
			 condition, including traumatic brain injury, amputation, mental health
			 condition, Post Traumatic Stress Disorder (PTSD), and other conditions.
							(D)The number of
			 visits of such veterans to a center for the provision of readjustment
			 counseling and related mental health services under section 1712A of title 38,
			 United States Code (commonly referred to as a vet center), and
			 the cost of the provision of such counseling and services.
						(4)Compensation,
			 pension, and other benefitsAggregated information on the
			 compensation, pension, and other benefits and services provided by the
			 Department of Veterans Affairs to veterans of the Global War on Terrorism,
			 including information on the following:
						(A)The claims of
			 such veterans for compensation under chapter 11 of title 38, United Stated
			 Code, including—
							(i)the
			 number of claims received;
							(ii)the number of
			 claims granted;
							(iii)the number of
			 claims denied; and
							(iv)the number of
			 claims pending.
							(B)The amount of
			 compensation paid to such veterans, stated as an average monthly amount for
			 each of the periods covered by such report and as a total amount for both such
			 periods.
						(C)The claims for
			 dependency and indemnity compensation under chapter 13 of title 38, United
			 States Code, with respect to such veterans, including—
							(i)the
			 number of claims received;
							(ii)the number of
			 claims granted;
							(iii)the number of
			 claims denied; and
							(iv)the number of
			 claims pending.
							(D)The amount of
			 dependency and indemnity compensation paid with respect to such veterans,
			 stated as an average monthly amount for the periods covered by such report and
			 as a total amount for such periods.
						(E)The claims for
			 pension under chapter 15 of title 38, United States Code, for or with respect
			 to such veterans, including—
							(i)the
			 number of claims received;
							(ii)the number of
			 claims granted;
							(iii)the number of
			 claims denied; and
							(iv)the number of
			 claims pending.
							(F)The education
			 benefits provided to or with respect to such veterans or other individuals
			 under chapter 30, 32, or 35 of title 38, United States Code, or chapter 1606 or
			 1607 of title 10, United States, including—
							(i)the
			 number of veterans or other individuals provided such benefits (set forth by
			 chapter under which provided); and
							(ii)the amount of
			 such benefits (set forth by chapter under which provided).
							(G)The vocational
			 rehabilitation benefits and services provided to such veterans,
			 including—
							(i)the
			 number of veterans submitting applications for such benefits or
			 services;
							(ii)the number of
			 applications granted;
							(iii)the number of
			 applications denied;
							(iv)the number of
			 applications pending; and
							(v)the
			 type and amount of such benefits and services provided.
							(H)The housing and
			 small business loan guaranty benefits provided to such veterans under chapter
			 37 of title 38, United States Code, and other provisions of law,
			 including—
							(i)the number of
			 veterans submitting applications for such benefits;
							(ii)the type, and
			 number and amount by type, of such benefits provided; and
							(iii)the number and
			 amount by type of loans in default.
							(I)The specially
			 adapted housing assistance provided to such veterans under chapter 21 of title
			 38, United States Code, including the type and amount of assistance
			 provided.
						(J)The insurance
			 benefits provided to or with respect to such veterans under chapter 19 of title
			 38, United States Code, including the amount of benefits provided under each
			 type of insurance offered by the Secretary.
						(5)Burial and
			 cemetery benefitsAggregated information on the burial and
			 cemetery benefits provided by the Department of Veterans Affairs with respect
			 to veterans of the Global War on Terrorism, including information on the
			 following:
						(A)The number of
			 burials in a cemetery of the National Cemetery System or Arlington National
			 Cemetery.
						(B)The number of
			 flags furnished under section 2301 of title 38, United States Code.
						(C)The amount of
			 burial allowances paid under section 2302 of title 38, United States
			 Code.
						(D)The amount of
			 plot allowances paid under section 2303 of title 38, United States Code.
						(E)The number of
			 headstones, markers, and burial receptacles furnished under section 2306 of
			 title 38, United States Code, and the cost of furnishing such headstones,
			 markers, and receptacles.
						(F)The amount of
			 burial and funeral expenses paid under section 2307 of title 38, United States
			 Code, for veterans who die from a service-connected disability.
						(G)The costs of the
			 transportation of the remains of deceased veterans to a national cemetery under
			 section 2308 of title 38, United States Code.
						(d)Protection of
			 identitiesThe Secretary shall take appropriate actions in
			 preparing and submitting reports under this section to ensure that no
			 personally identifying information on any particular veteran is included or
			 otherwise improperly released in such reports.
				(e)DefinitionsIn
			 this section:
					(1)Appropriate
			 committees of congressThe term appropriate committees of
			 Congress means—
						(A)the Committees on
			 Armed Services, Appropriations and Veterans' Affairs of the Senate; and
						(B)the Committees on
			 Armed Services, Appropriations and Veterans' Affairs of the House of
			 Representatives.
						(2)Global war on
			 terrorismThe term Global War on Terrorism has the
			 meaning given that term in section 101(34) of title 38, United States Code (as
			 added by section 201(a)).
					(3)Veteran of the
			 global war on terrorismThe term veteran of the Global War
			 on Terrorism means a veteran of the Global War on Terrorism who served
			 on active military, naval, or air service during the Global War on Terrorism in
			 a location specified in section 201(b).
					204.Quarterly
			 reports on effects of participation in the Global War on Terrorism on veterans
			 and the Department of Labor
				(a)Quarterly
			 reports requiredNot later
			 than 90 days after the date of the enactment of this Act, and every fiscal year
			 quarter thereafter, the Secretary of Labor shall submit to the appropriate
			 committees of Congress a report on the effects of participation in the Global
			 War on Terrorism on veterans (under the laws administered by the Secretary of
			 Labor) and on the Department of Labor.
				(b)Scope of
			 reportEach report required by subsection (a) shall provide the
			 information specified in subsection (c), current as of the date of such report,
			 separately for each of the following periods:
					(1)The period of the
			 fiscal year quarter for which such report is submitted.
					(2)The period
			 beginning on October 1, 2001, and ending on the last day of the most recent
			 fiscal year completed on or before the date of such report, with such
			 information set forth—
						(A)in aggregate over
			 such period; and
						(B)separately for
			 each complete fiscal year that falls within such period.
						(c)Covered
			 informationThe information specified in this subsection for a
			 report under subsection (a) is information on the provision to veterans of the
			 Global War on Terrorism of employment and other benefits and services under the
			 laws administered by the Secretary of Labor as follows:
					(1)The number of
			 veterans submitting applications for such benefits or services.
					(2)The number of
			 applications granted.
					(3)The number of
			 applications denied.
					(4)The number of
			 applications pending.
					(5)The type and
			 amount of such benefits and services provided.
					(d)Protection of
			 identitiesThe Secretary shall take appropriate actions in
			 preparing and submitting reports under this section to ensure that no
			 personally identifying information on any particular veteran is included or
			 otherwise improperly released in such reports.
				(e)DefinitionsIn
			 this section:
					(1)Appropriate
			 committees of congressThe term appropriate committees of
			 Congress means—
						(A)the Committees on
			 Armed Services, Appropriations and Veterans' Affairs of the Senate; and
						(B)the Committees on
			 Armed Services, Appropriations and Veterans' Affairs of the House of
			 Representatives.
						(2)Global war on
			 terrorismThe term Global War on Terrorism has the
			 meaning given that term in section 101(34) of title 38, United States Code (as
			 added by section 201(a)).
					(3)Veteran of the
			 global war on terrorismThe term veteran of the Global War
			 on Terrorism means a veteran of the Global War on Terrorism who served
			 on active military, naval, or air service during the Global War on Terrorism in
			 a location specified in section 201(b).
					205.Quarterly
			 reports on effects of participation in the Global War on Terrorism on members
			 of the Armed Forces and the Department of Defense
				(a)Quarterly
			 reports requiredNot later
			 than 90 days after the date of the enactment of this Act, and every 90 days
			 thereafter, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the effects of participation in the Global War on
			 Terrorism on the members of the Armed Forces and on the Department of
			 Defense.
				(b)Scope of
			 reportEach report required by subsection (a) shall include the
			 information specified in subsection (c), current as of the date of such report,
			 separately for each of the following periods:
					(1)The 90-day period
			 ending on the date of such report.
					(2)The period
			 beginning on September 11, 2001, and ending on the date of such report.
					(c)Covered
			 informationThe information specified in this subsection for a
			 report under subsection (a) is information on the participation of members of
			 the Armed Forces in the Global War on Terrorism as follows:
					(1)Personal
			 informationAggregated personal information on members of the
			 Armed Forces participating in the Global War on Terrorism, including—
						(A)the number of
			 such members by race;
						(B)the number of
			 such members by sex;
						(C)the number of
			 such members by age;
						(D)the number of
			 such members by marital status (whether married, single, separated, or
			 divorced); and
						(E)the number of
			 such members by home of record (by State or territory).
						(2)Information on
			 military serviceAggregated information on the military service
			 of members of the Armed Forces participating in the Global War on Terrorism,
			 including information on the following:
						(A)The number of
			 such members by Armed Force, and by component of Armed Force, in which such
			 members are serving in the Global War on Terrorism.
						(B)The number of
			 such members by duty status in which such members are serving in the Global War
			 on Terrorism, including, in the case of members who are members of a reserve
			 component of the Armed Forces, the number of such members who are members of
			 the National Guard.
						(C)The number of
			 such members by deployment status in which such members are serving in the
			 Global War on Terrorism, including the number of such members who—
							(i)have served only
			 in Operation Enduring Freedom;
							(ii)have served only
			 in Operation Iraqi Freedom;
							(iii)have served in
			 both Operation Enduring Freedom and Operation Iraqi Freedom; or
							(iv)have served in
			 neither Operation Enduring Freedom nor Operation Iraqi Freedom.
							(D)The number of
			 such members by deployment location in the Global War on Terrorism, including
			 the number of such members deployed to each location specified in section
			 201(b).
						(E)The deployment
			 history of such members during the Global War on Terrorism, including—
							(i)the
			 number of members who have been deployed more than once; and
							(ii)for each number
			 of members who have been deployed twice, three times, four times, or more than
			 four times, the number of such members who have been deployed each such number
			 of times.
							(F)The number of
			 such members by grade.
						(G)The medical
			 evacuation history of such members during the Global War on Terrorism,
			 including—
							(i)the
			 number of members who have been evacuated once or more during the Global War on
			 Terrorism; and
							(ii)for each number
			 of members who have been evacuated twice, three times, four times, or more than
			 four times, the number of such members who have been evacuated each such number
			 of times.
							(H)The number of
			 such members whose enlistment or period of obligated service has been extended,
			 or whose eligibility for retirement has been suspended, during the Global War
			 on Terrorism under a provision of law (commonly referred to as a
			 stop-loss authority) authorizing the President to extend an
			 enlistment or period of obligated service, or suspend eligibility for
			 retirement, of a member of the Armed Forces in a time of war or national
			 emergency declared by Congress or the President, including—
							(i)the
			 number of such members who have been subject to the exercise of such authority;
			 and
							(ii)for each number
			 of times being subject to the exercise of such authority, the number of such
			 members who have been so subject to such authority each such number of
			 times.
							(I)The number of
			 such members who have been discharged or released from the Armed Forces,
			 including, for each category of condition of discharge, the number of members
			 discharged under such category.
						(3)Information on
			 administration of armed forcesAggregated information on the
			 administration of the Armed Forces participating in of the Global War on
			 Terrorism, including information on the following:
						(A)The number of
			 members of the reserve components of the Armed Forces called or ordered to
			 active duty for service in the Global War on Terrorism, including—
							(i)the number of
			 members of the National Guard and the number of Reserves so ordered;
							(ii)for each number
			 of times of being so called or ordered to active duty, the number of such
			 members who have been so called or order to active duty each such number of
			 times; and
							(iii)the average
			 number times being so called or ordered to active duty among all members of the
			 National Guard and Reserve who have been so called or ordered to active
			 duty.
							(B)The number of
			 members of the Armed Forces who have been subject to medical evacuation once or
			 more in the Global War on Terrorism.
						(C)The number of
			 Purple Hearts awarded to members of the Armed Forces in the Global War on
			 Terrorism.
						(D)The number of
			 Global War on Terrorism Expeditionary Medals awarded to members of the Armed
			 Forces.
						(E)The number of
			 anthrax vaccinations performed on members of the Armed Forces for purposes of
			 the Global War on Terrorism, stated for both of the periods covered by such
			 report.
						(F)The number of
			 doses of the medication Larium issued to members of the Armed Forces for
			 purposes of the Global War on Terrorism, stated for both of the period covered
			 by such report.
						(G)The number of
			 members of the Armed Forces whose enlistment or period of obligated service has
			 been extended, or whose eligibility for retirement has been suspended, for
			 purposes of the Global War on Terrorism under a provision of law (commonly
			 referred to as a stop-loss authority) authorizing the President
			 to extend an enlistment or period of obligated service, or suspend eligibility
			 for retirement, of a member of the Armed Forces in a time of war or national
			 emergency declared by Congress or the President.
						(H)The number of
			 members of the Armed Forces participating in the Global War on Terrorism who
			 have been discharged or released from the Armed Forces, including—
							(i)the
			 military status of such members at the time of discharge or release; and
							(ii)the nature of
			 such discharge or release, including less than honorable discharge for drug
			 abuse, alcohol abuse, domestic violence, discipline problems, and other
			 war-related reintegration problems.
							(I)The number of
			 members of the Armed Forces described in subparagraph (H) who have had their
			 discharge upgraded, set forth by deployment status in the Global War on
			 Terrorism and by nature of discharge upon discharge.
						(d)DefinitionsIn
			 this section:
					(1)Congressional
			 defense committeesThe term congressional defense
			 committees means—
						(A)the Committees on
			 Armed Services and Appropriations of the Senate; and
						(B)the Committees on
			 Armed Services and Appropriations of the House of Representatives.
						(2)Global war on
			 terrorismThe term Global War on Terrorism has the
			 meaning given that term in section 101(34) of title 38, United States Code (as
			 added by section 201(a)).
					(3)Member of the
			 armed forces participating in the global war on terrorismThe
			 term member of the Armed Forces participating in the Global War on
			 Terrorism means a member of the Armed Forces who served on active duty
			 in the Global War on Terrorism at a location specified in section
			 201(b).
					
